Case 1:20-cv-23564-MGC Document 88 Entered on FLSD Docket 08/13/2021 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                             Case No. 20-cv-23564-MGC
     ____________________________________
                                          :
     DAVID WILLIAMS, et al.,              :
                                          :
                                          :
                             Plaintiffs,  :
                                          :
           vs.                            :
                                          :
     RECKITT BENCKISER LLC, et al.,       :
                                          :
                                          :
                             Defendants. :
     ____________________________________:

                                    SUPPLEMENTAL BRIEF

            Truth in Advertising, Inc. (“TINA.org”) submits this supplemental brief pursuant

     to the Court’s August 5, 2021 Order (D.E. 58) directing objectors to submit additional

     information that addresses whether consumers appreciate any substantive difference

     between a health-related product marketed as clinically or scientifically “proven” and one

     marketed as clinically or scientifically “tested.” The following information is provided in

     addition to that provided in TINA.org’s July 26, 2021 Brief of Amicus Curiae.

                                    Federal Trade Commission

            The Federal Trade Commission, the U.S. government agency that is responsible

     for protecting consumers by stopping unfair, deceptive or fraudulent practices in the

     marketplace, treats “clinically tested” and “clinically proven” as synonymous terms. As

     Richard Cleland, Assistant Director of Advertising Practices at the Bureau of Consumer

     Protection at the FTC, recently stated:
Case 1:20-cv-23564-MGC Document 88 Entered on FLSD Docket 08/13/2021 Page 2 of 5




                a significant number of consumers would not see any difference
                between the statement “clinically or scientifically proven” and the
                statement “clinically or scientifically tested.” Both statements, one
                express and the other implied, convey that there is substantial
                scientific evidence supporting the underlying claim. With regard to
                the tested claim, whatever reason would there be for the advertiser to
                claim that a product had been “clinically or scientifically tested” if
                those tests did not support the underlying claim.

     See August 9, 2021 email from R. Cleland to TINA.org (attached hereto as

     Exhibit A). This statement is consistent with others made by the FTC.

            In the Commission’s Advertising Guide for the Dietary Supplements

     Industry, for example, the FTC states:

            If an advertiser asserts that it has a certain level of support for an advertised claim,
            it must be able to demonstrate that the assertion is accurate. Therefore, as a
            starting point, advertisers must have the level of support that they claim, expressly
            or by implication, to have. … Example []: An advertiser claims that its product
            has been “studied for years abroad” and is now the “subject of U.S. government-
            sponsored research.” In addition to the explicit claim that the product has been
            studied, such phrases likely convey to consumers an implied claim that there
            exists a substantial body of competently-conducted scientific research supporting
            the efficacy of the product. The advertiser would be responsible for substantiating
            both claims.”

     See FTC’s Dietary Supplements: An Advertising Guide for Industry, available at

     https://www.ftc.gov/tips-advice/business-center/guidance/dietary-supplements-

     advertising-guide-industry.

            Similarly, in an analysis by the FTC of trends in weight-loss advertising, the

     Commission stated:

            Many marketers attempt to bolster the credibility of their claims by asserting that
            the advertised product has been scientifically tested and proven to work. Phrases
            like “the clinically proven healthy way to lose weight,” “clinically tested,”
            “scientifically proven,” and “studies confirm” bestow products with an aura of
            scientific legitimacy and aim to persuade consumers that they should feel
            confident that a product will work.

     See An Analysis of Current Trends, Sept. 2002, available at https://www.ftc.gov/sites/



                                                   2
Case 1:20-cv-23564-MGC Document 88 Entered on FLSD Docket 08/13/2021 Page 3 of 5




     default/files/documents/reports/weight-loss-advertisingan-analysis-current-

     trends/weightloss_0.pdf.

            Finally, in administrative decisions, the FTC has held that advertisers must be

     able to substantiate implicit establishment claims, such as “clinic tested ingredients,” in

     the same way it must be able to substantiate explicit establishment claims. See In the

     Matter of Porter & Dietsch, Inc., 90 F.T.C. 770, 865 (finding that the statement “clinic

     tested ingredients” “not only implied the existence of substantiation but . . . also

     represented that this substantiation consisted of competent scientific proof.”); In the

     Matter of Bristol-Myers Co., et al., 102 F.T.C. 21, 321, 331 (1983) (finding that

     “[a]lthough an establishment claim may be made by such words and phrases as

     ‘established,’ ‘here’s proof,’ and ‘medically proven’ . . . the representation of

     establishment need not be made explicitly in an ad but may be implicit” (citations

     omitted), and explaining that “when an advertiser represents that there is scientific proof

     or support for a claim, such proof—proof that is generally accepted by the relevant

     scientific community—must exist.”)

                                     American Bar Association

            Likewise, the American Bar Association, the largest voluntary association of

     lawyers in the world and the national voice of the legal profession, stated, in a publication

     regarding consumer protection law developments:

            A scientific basis is required for advertising claims such as “laboratory science
            has perfected … ,” “clinic tested ingredients …,” “clinically tested and
            endorsed,” or “research proves …” The FTC generally will require advertisers to
            possess the level of evidence sufficient to satisfy the relevant scientific
            community of the claim’s truth. This type of claim, referred to as an
            “establishment” claim, is essentially two separate claims: a claim regarding the
            stated benefits for the product, and a second claim concerning the amount and
            nature of substantiation that exists.”



                                                   3
Case 1:20-cv-23564-MGC Document 88 Entered on FLSD Docket 08/13/2021 Page 4 of 5




     Antitrust Law Section of A.B.A., Consumer Protection Law Developments, ch. I.B.1.c.1

     (Editor 2nd ed. 2016).

                                          Academic Studies

             Moreover, any alleged distinction one might be able to make between “clinically

     tested” and “clinically proven” is further nullified when considering one of the primary

     audiences targeted by RB in its marketing of Neuriva – older Americans concerned about

     age-related cognitive changes. “Compared with younger populations, older populations

     … tend to focus more on the gist of presented information.” Vanessa Boudewyns et al,

     Social Science and Price Transparency in Direct-to-Consumer Prescription Drug

     Advertisements, 16 Res. Soc. & Admin. Pharmacy 733, 734 (June 2020). See also Brian

     Southwell et al, Aging and the Questionable Validity of Recognition-Based Exposure

     Measurement, 37 Comm. Res. 603, 605 (Oct. 2010) (reporting that “[o]lder adults, in

     fact, tend to depend on gist-based, rather than verbatim, memory more than their younger

     adult peers.”); Carolyn Yoon et al., Consumer Decision Making and Aging: Current

     Knowledge and Future Directions, 19 J. of Consumer Psychol. 2 (Jan. 22, 2009) (finding

     that “people may remember the semantic or perceptual gist of an experience but not the

     specific details.”)

                                          CONCLUSION

             In sum, for the reasons stated herein, as well as those stated in TINA.org’s July

     26, 2021 amicus curiae brief, the proposed settlement should be rejected because, among

     other things, it provides defendants with court-sanctioned approval for their continued

     use of deceptive marketing claims.




                                                  4
Case 1:20-cv-23564-MGC Document 88 Entered on FLSD Docket 08/13/2021 Page 5 of 5




     Dated: August 13, 2021                       Respectfully,

                                              By:/s/ Jon Polenberg
                                                 Jon Polenberg, Esq.
                                                 Florida Bar No.: 653306
                                                 Becker & Poliakoff
                                                 1 East Broward Blvd., Suite 1800
                                                 Ft. Lauderdale, FL 33301
                                                 Telephone: (954) 987-7550
                                                 jpolenberg@beckerlawyers.com

                                                  Laura Smith, Legal Director
                                                  (District of Conn. Bar No. ct28002, not
                                                  admitted in Florida)
                                                  Truth in Advertising, Inc.
                                                  115 Samson Rock Drive, Suite 2
                                                  Madison, CT 06443
                                                  Telephone: (203) 421-6210
                                                  lsmith@truthinadvertising.org

                                                  Attorneys for Truth in Advertising, Inc.


                                 CERTIFICATE OF SERVICE

            I hereby certify that on August 13, 2021, I electronically filed the foregoing with

     the Clerk of the Court using the Cm/ECF system which sent notification to all parties

     registered to receive electronic notices via the Court’s Cm/ECF System.

                                          /s/Jon Polenberg

                                          By Jon Polenberg, Esq.




                                                 5
